Title: To Thomas Jefferson from Falls Moore, 9 February 1809
From: Moore, Falls,Brown, Stewart
To: Jefferson, Thomas


                  
                     Sir 
                     
                     Baltimore 9th. February 1809.
                  
                  We have yours of yesterday, the Schooner Mary from Savannah is arrived in our River with the Cotton seed, but is prevented from getting up by the Ice, & from the same cause no Vessel can sail for New York, as soon as any change takes place your orders shall be complied with, if not previously ordered otherwise
                  We are Sir Your most Obt serts
                  
                     Falls & Brown 
                     
                  
               